of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c conex-125015-09 date number info release date uil the honorable gabrielle giffords member u s house of representatives north swan suite tucson az attention ------------------- dear congresswoman giffords i am responding to your letter dated date on behalf of your constituent --------------------------------------wants to know whether a taxpayer who purchases a residential solar electric system may claim a credit under sec_25d of the internal_revenue_code the code for that part of the purchase_price paid for by a utility generally under sec_25d of the code individuals may claim a credit against tax for the taxable_year equal to percent of the qualified solar electric property expenditures that the taxpayer makes during that year sec_136 of the code excludes from gross_income the value of any subsidy a public_utility provides directly or indirectly to a customer for the purchase or installation of any energy_conservation_measure an energy_conservation_measure is any installation or modification primarily designed to reduce consumption of electricity or natural_gas or to improve the management of energy demand with respect to a dwelling_unit sec_136 of the code taxpayers however may not claim a deduction or credit for any expenditure to the extent that sec_136 of the code excludes from income any subsidy related to that expenditure sec_136 of the code thus congress precludes taxpayers from receiving a double benefit for energy conservation measures that they purchase or install a taxpayer receives a benefit by excluding from income the utility subsidy or rebate that helps pay for the energy_conservation_measure a taxpayer however cannot receive another benefit by taking a credit under sec_25d of the code for the portion of the energy_conservation_measure paid_by for that subsidy or rebate for example assume a taxpayer purchases for conex-125015-09 dollar_figure qualified solar electric property that is also an energy_conservation_measure under sec_136 of the code in addition the taxpayer receives a dollar_figure subsidy from a utility toward its purchase that sec_136 of the code excludes from gross_income in these circumstances the maximum credit is dollar_figure percent x dollar_figure the purchase_price excluding the nontaxable subsidy i hope this information is helpful to you if you have any questions please contact me or ----------------------------at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
